Citation Nr: 1622424	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to additional independent living services under Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Vocational Rehabilitation and Employment service (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2015, the Board remanded this matter to comply with the Veteran's request for a video conference hearing before the Board.  The Veteran was scheduled for such a hearing in October 2015, but he failed to report for the hearing.  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran is seeking additional independent living services under Chapter 31, Title 38, United States Code.  Specifically, he is seeking to expand the scope of the Individualized Independent Living Plan (IILP) developed by VR&E.

On January 18, 2012, VR&E developed an IILP for the Veteran addressing the following objectives: (1) improve the Veteran's mobility and safety climbing steps; (2) improve the Veteran's ability to obtain items that are out of arms reach; (3) improve the Veteran's ability to move from his bed; and (4) improve the Veteran's ability to manage his finances independently.

On March 8, 2012, the Veteran submitted correspondence indicating that the IILP failed to address all of his independent living concerns.  Specifically, he contested the length of the proposed services under the plan and its failure to provide for structural improvements.   VR&E addressed these contentions in a letter dated March 12, 2012.

On March 15, 2012, the Veteran submitted correspondence indicating that the ILLP failed to address his needs for assistive technology, independent living skills training, and assistance with volunteer programs.  VR&E addressed these contentions in a letter dated March 28, 2012.

In July 2012, the Veteran filed a "notice of disagreement" contesting VR&E's ILLP.  He also indicated that he had been informed by his VA counselor that he was not entitled to Independent Living funds because he was receiving Aid and Attendance benefits.

In October 2012, the RO issued a Statement of the Case (SOC) noting that the IILP had been developed after it was determined that it was infeasible for the Veteran to return to work.  The SOC also noted that the plan did not include a snow blower or lawn mower as these items could not be operated by the Veteran, and that independent living services could not be used to equip an attendant.

In December 2012, the Veteran filed a timely substantive appeal, VA Form 9, indicating that the IILP failed to address his "issues" and that his complaints were not limited to a snow blower.  The Veteran also reiterated that he was informed by his VA counselor that he was not eligible for any federal benefits as he was receiving Aid and Attendance benefits.

A counseling record, dated in April 2014, noted that the Veteran wanted his IILP to build his garage and buy him a snow blower and lawn mower.

After reviewing the evidence in its entirety, the Board finds that the RO's October 2012 SOC fails to address all of the concerns raised by the Veteran as to the scope of IILP developed by VR&E.  To rectify this situation, the RO must contact the Veteran and ask that he clarify each concern or disagreement he has concerning the ILLP.  Thereafter, the RO must readjudicate this matter addressing each of these concerns.
Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he clearly identify each and every concern or disagreement that he has with the Individualized Independent Living Plan developed by VR&E on January 18, 2012.

The notice must also afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claim.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  After completing the above, and any other development as may be indicated, the issue on appeal must be re-adjudicated, with consideration of each element of disagreement raised by the Veteran.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




